 

Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

THE CHEESECAKE FACTORY INCORPORATED

 

AND

 

RC CAKE HOLDINGS LLC

 

Dated as of April 20, 2020

 



 

 

 

TABLE OF CONTENTS

 



 

  Page Article I Resale Shelf Registration 1 Section 1.1   Resale Shelf
Registration Statement 1 Section 1.2   Effectiveness Period 1 Section
1.3   Subsequent Shelf Registration 2 Section 1.4   Supplements and Amendments 2
Section 1.5   Subsequent Holder Notice 2 Section 1.6   Underwritten Offering 3
Section 1.7   Take-Down Notice 3 Article II Company Registration 3 Section
2.1   Notice of Registration 3 Section 2.2   Underwriting 4 Section 2.3   Right
to Terminate Registration 4 Article III Additional Provisions Regarding
Registration Rights 5 Section 3.1   Registration Procedures 5 Section
3.2   Limitation on Subsequent Registration Rights 7 Section 3.3   Expenses of
Registration 7 Section 3.4   Information by Holders 7 Section 3.5   Rule 144
Reporting 8 Section 3.6   “Market Stand-Off” Agreement 9 Section 3.7   Insider
Trading Policy 9 Article IV Indemnification 9 Section 4.1   Indemnification by
Company 9 Section 4.2   Indemnification by Holders 10 Section 4.3   Notification
11 Section 4.4   Contribution 11 Article V Transfer and Termination of
Registration Rights 12 Section 5.1   Transfer of Registration Rights 12 Section
5.2   Termination of Registration Rights 12 Article VI Miscellaneous 12 Section
6.1   Counterparts 12 Section 6.2   Governing Law; Waiver of Jury Trial. 12
Section 6.3   Entire Agreement; No Third Party Beneficiary 13 Section
6.4   Expenses 13

 



i

 

 

Section 6.5   Notices 13 Section 6.6   Successors and Assigns 14 Section
6.7   Headings 15 Section 6.8   Amendments and Waivers 15 Section
6.9   Interpretation; Absence of Presumption 15 Section 6.10   Severability 15

 

ii

 



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of April
20, 2020, by and between The Cheesecake Factory Incorporated, a Delaware
corporation (including its successors and permitted assigns, the “Company”), and
RC Cake Holdings LLC, a Delaware limited liability company (the “Investor”).
Capitalized terms used but not defined elsewhere herein are defined in Exhibit
A.

 

The Company has entered into a Subscription Agreement, dated as of the date
hereof (as amended from time to time, the “Subscription Agreement”), with the
Investor pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, 200,000 shares of the Series A
Convertible Preferred Stock, which is convertible into shares of Common Stock.

 

As a condition to each of the parties’ obligations under the Subscription
Agreement, the Company and the Investor are entering into this Agreement for the
purpose of granting certain registration and other rights to the Investor.

 

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

Article I
Resale Shelf Registration

 

Section 1.1            Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its reasonable
best efforts to file within forty-five (45) days of the date hereof a
registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act of all of the Registrable Securities on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
such Holders in accordance with any reasonable method of distribution elected by
the Holders) (the “Resale Shelf Registration Statement” and such registration,
the “Resale Shelf Registration”), and if the Company is a WKSI as of the filing
date, the Resale Shelf Registration Statement shall be an Automatic Shelf
Registration Statement. If the Resale Shelf Registration Statement is not an
Automatic Shelf Registration Statement, then the Company shall use its
reasonable best efforts to cause such Resale Shelf Registration Statement to be
declared effective by the Commission as promptly as practicable after the filing
thereof, but in any event prior to the date that is one hundred five (105) days
after the date of this Agreement.

 

Section 1.2            Effectiveness Period. Once declared effective, the
Company shall, subject to the other applicable provisions of this Agreement, use
its reasonable best efforts to cause the Resale Shelf Registration Statement to
be continuously effective and usable until such time as there are no longer any
Registrable Securities (the “Effectiveness Period”).

 



1

 

 

Section 1.3            Subsequent Shelf Registration. If any Shelf Registration
ceases to be effective under the Securities Act for any reason at any time
during the Effectiveness Period, the Company shall use its reasonable best
efforts to promptly cause such Shelf Registration to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. If
a Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (a) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after such
filing, but in no event later than the date that is ninety (90) days after such
Subsequent Shelf Registration is filed and (b) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a Registration Statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of the
filing date, such Registration Statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by such Holders in accordance with any
reasonable method of distribution elected by the Holders.

 

Section 1.4            Supplements and Amendments. The Company shall supplement
and amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration if required by the Securities Act or as reasonably requested
by the Holders covered by such Shelf Registration.

 

Section 1.5            Subsequent Holder Notice. If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company shall, as promptly as is reasonably practicable
following delivery of written notice to the Company of such Person becoming a
Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration (a “Subsequent Holder Notice”):

 

(a)               if required and permitted by applicable law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration so that such Holder is named as a selling
securityholder in the Shelf Registration and the related prospectus in such a
manner as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

 

(b)               if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its reasonable best efforts to cause such post-effective
amendment to become effective under the Securities Act as promptly as is
reasonably practicable, but in any event by the date that is ninety (90) days
after the date such post-effective amendment is required by Section 1.5(a) to be
filed; and

 

(c)               notify such Holder as promptly as is reasonably practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 1.5(a).

 



2

 

 

Section 1.6            Underwritten Offering. The Holders of Registrable
Securities may on up to four (4) occasions after the Resale Shelf Registration
Statement becomes effective deliver a written notice to the Company specifying
that the sale of some or all of the Registrable Securities subject to the Shelf
Registration is intended to be conducted through an underwritten offering, so
long as the anticipated gross proceeds of such underwritten offering is not less
than twenty-five million dollars ($25,000,000) (unless the Holders are proposing
to sell all of their remaining Registrable Securities) (the “Underwritten
Offering”). In the event of an Underwritten Offering:

 

(a)               The Holders of a majority of the Registrable Securities
participating in the Underwritten Offering shall select the managing underwriter
or underwriters to administer the Underwritten Offering; provided, that the
choice of such managing underwriter or underwriters shall be subject to the
consent of the Company, which is not to be unreasonably withheld, conditioned or
delayed.

 

(b)               Notwithstanding any other provision of this Section 1.6, if
the managing underwriter or underwriters of a proposed Underwritten Offering
advises the Board of Directors of the Company that in its or their opinion the
number of Registrable Securities requested to be included in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering in
light of market conditions, the Registrable Securities shall be included on a
pro rata basis upon the number of securities that each Holder shall have
requested to be included in such offering. If any Holder disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter or underwriters.

 

Section 1.7            Take-Down Notice. Subject to the other applicable
provisions of this Agreement, at any time that any Shelf Registration Statement
is effective, if a Holder delivers a notice to the Company (a “Take-Down
Notice”) stating that it intends to effect a sale or distribution of all or part
of its Registrable Securities included by it on any Shelf Registration Statement
(a “Shelf Offering”) and stating the number of Registrable Securities to be
included in such Shelf Offering, then, subject to the other applicable
provisions of this Agreement, the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

 

Article II
Company Registration

 

Section 2.1            Notice of Registration. If at any time or from time to
time the Company shall determine to file a registration statement with respect
to an offering (or to make an underwritten public offering pursuant to a
previously filed registration statement) of its Common Stock, whether or not for
its own account (other than a registration statement on Form S-4, Form S-8 or
any successor forms), the Company will:

 

(a)               promptly give to each Holder written notice thereof, which
notice shall be given, to the extent reasonably practicable, no later than five
(5) business days prior to the filing or launch date (except in the case of an
offering that is an “overnight offering”, in which case such notice must given
no later than one (1) business day prior to the filing or launch date); and

 



3

 

 

(b)               subject to Section 2.2, include in such registration or
underwritten offering (and any related qualification under blue sky laws or
other compliance) all the Registrable Securities specified in a written request
or requests made within ten (10) days after receipt of such written notice from
the Company by any Holder.

 

Section 2.2            Underwriting. The right of any Holder to registration
pursuant to Section 1.6 or this Article II shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of Registrable
Securities in the underwriting to the extent provided herein. Each Holder
proposing to distribute its securities through such underwriting shall (together
with the Company and the other holders distributing their securities through
such underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the stockholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in the form
negotiated by the Company or such stockholders, as the case may be).
Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters of a proposed underwritten offering with respect to
which Holders of Registrable Securities have exercised their piggyback
registration rights advise the Board of Directors of the Company that in its or
their opinion the number of Registrable Securities requested to be included in
the offering thereby and all other securities proposed to be sold in the
offering exceeds the number which can be sold in such underwritten offering in
light of market conditions, the Registrable Securities and such other securities
to be included in such underwritten offering shall be allocated, (a) first, (i)
in the event such offering was initiated by the Company, up to the total number
of securities that the Company has requested to be included in such registration
and (ii) in the event such offering was initiated by the holders of securities
(other than the Holders) who have exercised their demand registration rights, up
to the total number of securities that such holders of such securities have
requested to be included in such offering, (b) second, and only if all the
securities referred to in clause (a) have been included, up to the total number
of securities that the Holders and other holders of securities that have
contractual rights to be included in such registration have requested to be
included in such offering (pro rata based upon the number of securities that
each of them shall have requested to be included in such offering) and (c)
third, and only if all the securities referred to in clause (b) have been
included, all other securities proposed to be included in such offering that, in
the opinion of the managing underwriter or underwriters can be sold without
having such adverse effect. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters. Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

 

Section 2.3            Right to Terminate Registration. The Company or the
holders of securities who have caused a registration statement to be filed as
contemplated by this Article II, as the case may be, shall have the right to
have any registration initiated by it or them under this Article II terminated
or withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

 



4

 

 

Article III
Additional Provisions Regarding Registration Rights

 

Section 3.1            Registration Procedures. In the case of each registration
effected by the Company pursuant to Article I or II, the Company will keep each
Holder participating in such Registration reasonably informed as to the status
thereof and, at its expense, the Company will:

 

(a)               prepare and file with the Commission a registration statement
with respect to such securities in accordance with the applicable provisions of
this Agreement;

 

(b)               prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to such registration
statement and the prospectus used in connection with such registration statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement (including to permit the intended method of distribution thereof) and
as may be necessary to keep the registration statement continuously effective
for the period set forth in this Agreement;

 

(c)               furnish to the Holders participating in such registration and
to their legal counsel copies of the registration statement proposed to be
filed, and provide such Holders and their legal counsel the reasonable
opportunity to review and comment on such registration statement;

 

(d)               furnish to the Holders participating in such registration and
to the underwriters of the securities being registered such reasonable number of
copies of the registration statement, preliminary prospectus and final
prospectus as the such underwriters may reasonably request in order to
facilitate the public offering of such securities;

 

(e)               use reasonable best efforts to notify each Holder of
Registrable Securities covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the Company’s knowledge of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and, subject to Section 3.1(n), at the request of any such Holder, prepare
promptly and furnish to such Holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchaser of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing;

 

(f)                use reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

 



5

 

 

(g)               in the event that the Registrable Securities are being offered
in an underwritten public offering, enter into and perform its obligations under
an underwriting agreement on customary terms and in accordance with the
applicable provisions of this Agreement;

 

(h)               in connection with an underwritten public offering, cause its
officers to use their reasonable best efforts to support the marketing of the
Registrable Securities covered by such offering (including participation in
“road shows” or other similar marketing efforts);

 

(i)                 if such securities are being sold through underwriters, (i)
furnish, on the date that such Registrable Securities are delivered to the
underwriters, an opinion, dated as of such date, of the legal counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and a “negative assurance
letter,” dated as of such date, of the legal counsel representing the Company
for purposes of such registration, in form and substance as is customarily given
to underwriters and (ii) furnish, on the date of the underwriting agreement and
on the date that the Registrable Securities are delivered to the underwriters, a
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; and

 

(j)                 use reasonable best efforts to list the Registrable
Securities covered by such registration statement with any securities exchange
on which the Common Stock is then listed;

 

(k)               in connection with a customary due diligence review, make
available for inspection by the Holders, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by the Holders or underwriter (collectively, the “Offering
Persons”), all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such registration statement, subject to customary
confidentiality obligations to be agreed with the Offering Persons;

 

(l)                 cooperate with the Holders and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA;

 



6

 

 

(m)             as promptly as is reasonably practicable notify the Holders (i)
when the prospectus or any prospectus supplement or post-effective amendment has
been filed and, with respect to such registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or other federal or state governmental authority for
amendments or supplements to such registration statement or related prospectus
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for such purpose, (iv) if at any time the Company has reason to
believe that the representations and warranties of the Company or any of its
subsidiaries contained in any agreement (including any underwriting agreement
contemplated by Section 3.1(g) above) cease to be true and correct or (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and

 

(n)               notwithstanding any other provision of this Agreement, if the
Board of Directors of the Company has determined in good faith that the
disclosure necessary for continued use of the prospectus and registration
statement by the Holders could be materially detrimental to the Company, the
Company shall have the right not to file or not to cause the effectiveness of
any registration covering any Registrable Securities and to suspend the use of
the prospectus and the registration statement covering any Registrable Security
for such period of time as its use would be materially detrimental to the
Company by delivering written notice of such suspension to all Holders listed on
the Company’s records; provided, however, that in any 12-month period the
Company may exercise the right to such suspension not more than once. From and
after the date of a notice of suspension under this Section 3.1(n), each Holder
agrees not to use the prospectus or registration statement until the earlier of
(i) notice from the Company that such suspension has been lifted or (ii) the day
following the ninetieth (90th) day of suspension within any 12-month period.

 

Section 3.2            Limitation on Subsequent Registration Rights. From and
after the date hereof, the Company shall not enter into any agreement granting
any holder or prospective holder of any securities of the Company registration
rights with respect to such securities that conflict with the rights granted to
the Holders herein, without the prior written consent of Holders of a majority
of the Registrable Securities. It is agreed that the granting of pro rata
registration rights to any other investor in the Company shall not be considered
to conflict with the rights granted to the Holders herein.

 

Section 3.3            Expenses of Registration. All Registration Expenses
incurred in connection with any registration pursuant to Article I or II shall
be borne by the Company. All Selling Expenses relating to securities registered
on behalf of the Holders shall be borne by the Holders of the registered
securities included in such registration.

 

Section 3.4            Information by Holders. The Holder or Holders of
Registrable Securities included in any registration shall furnish to the Company
such information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Article I or II are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

 



7

 

 

(a)               such Holder or Holders will, and will cause their respective
Affiliates to, cooperate with the Company in connection with the preparation of
the applicable registration statement, and for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare such registration statement and
the related prospectus covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;

 

(b)               during such time as such Holder or Holders and their
respective Affiliates may be engaged in a distribution of the Registrable
Securities, such Holder or Holders will, and they will cause their Affiliates
to, comply with all laws applicable to such distribution, including Regulation M
promulgated under the Exchange Act, and, to the extent required by such laws,
will, and will cause their Affiliates to, among other things: (i) not engage in
any stabilization activity in connection with the securities of the Company in
contravention of such laws; (ii) distribute the Registrable Securities acquired
by it solely in the manner described in the applicable registration statement;
and (iii) if required by applicable law, cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Holder or Holders or their
respective Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

 

(c)               such Holder or Holders shall, and they shall cause their
respective Affiliates to, permit the Company and its representatives and agents
to examine such documents and records and will supply in a timely manner any
information as they may be reasonably request to provide in connection with the
offering or other distribution of Registrable Securities by such Holder or
Holders; and

 

(d)               on receipt of written notice from the Company of the happening
of any of the events specified in Section 3.1(m) or Section 3.1(n), or that
requires the suspension by such Holder or Holders and their respective
Affiliates of the distribution of any of the Registrable Securities owned by
such Holder or Holders, then such Holders shall, and they shall cause their
respective Affiliates to, cease offering or distributing the Registrable
Securities owned by such Holder or Holders until the offering and distribution
of the Registrable Securities owned by such Holder or Holders may recommence in
accordance with the terms hereof and applicable law.

 

Section 3.5            Rule 144 Reporting. With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that, for so long as a
Holder owns Registrable Securities, the Company will use reasonable best efforts
to:

 

(a)               make and keep public information available, as those terms are
understood and defined in Rule 144;

 



8

 

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

 

(c)               so long as a Holder owns any Restricted Securities, furnish to
the Holder forthwith upon written request a written statement by the Company as
to its compliance with the reporting requirements of the Exchange Act.

 

Section 3.6            “Market Stand-Off” Agreement. The Holders shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
the Holders (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed five (5) days prior and ninety (90) days following any registered
public sale of securities by the Company in which the Company gave the Holders
an opportunity to participate in accordance with Article II. Each of the Holders
also shall execute and deliver any “lock-up” agreement reasonably requested by
the representatives of any underwriters of the Company.

 

Section 3.7            Insider Trading Policy. So long as any designee or
nominee of the Holders or their Affiliates sits on the Board of Directors of the
Company, the Holders shall, and shall cause their Affiliates, to comply with the
Company’s insider trading policy.

 

Article IV
Indemnification

 

Section 4.1            Indemnification by Company. To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities as
to which registration or qualification or compliance under applicable “blue sky”
laws has been effected pursuant to this Agreement, indemnify each Holder, each
Holder’s current and former officers, directors, partners and members, and each
Person controlling such Holder within the meaning of Section 15 of the
Securities Act, and each underwriter thereof, if any, and each Person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages and liabilities, joint or several, (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred.
The indemnity agreement contained in this Section 4.1 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such loss, claim, damage, liability
or action (a) to the extent that it arises out of or is based upon a violation
or alleged violation of any state or federal law (including any claim arising
out of or based on any untrue statement or alleged untrue statement or omission
or alleged omission in the registration statement or prospectus) which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by or on behalf of any Holder or (b) in
the case of a sale directly by a Holder of Registrable Securities (including a
sale of such Registrable Securities through any underwriter retained by such
Holder engaging in a distribution solely on behalf of such Holder), such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in a final or amended prospectus, and such Holder failed to deliver a
copy of the final or amended prospectus at or prior to the confirmation of the
sale of the Registrable Securities to the Person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act.

 



9

 

 

Section 4.2            Indemnification by Holders. To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners and members, each underwriter, if any, of the Company’s securities
covered by such a registration, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other Holder and each of such Holder’s officers, directors, partners and members
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties”), against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by such Holder of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities law applicable to such Holder,
and will reimburse each of the Holder Indemnified Parties for any reasonable
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, as such expenses are incurred, in each case to the extent, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such registration statement, prospectus,
offering circular or other document in reliance upon and in conformity with
written information furnished to the Company by such Holder and stated to be
specifically for use therein, provided, however, that in no event shall any
indemnity under this Section 4.2 payable by a Holder exceed the amount by which
the net proceeds actually received by such Holder from the sale of Registrable
Securities included in such registration exceeds the amount of any other losses,
expenses, settlements, damages, claims and liabilities that such Holder has been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission or violation. The indemnity agreement contained in this
Section 4.2 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability or action if such settlement is effected without the prior
written consent of the applicable Holder (which consent shall not be
unreasonably withheld or delayed), nor shall the Holder be liable for any such
loss, claim, damage, liability or action where such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in a final or
amended prospectus, and the Company or the underwriters failed to deliver a copy
of the final or amended prospectus at or prior to the confirmation of the sale
of the Registrable Securities to the Person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act

 



10

 

 

Section 4.3            Notification. Each party entitled to indemnification
under this Article IV (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding. The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

 

Section 4.4            Contribution. If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any claim,
loss, damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4. In no event shall any
Holder's contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 



11

 

 

Article V
Transfer and Termination of Registration Rights

 

Section 5.1            Transfer of Registration Rights. The rights to cause the
Company to register securities granted to a Holder under this Agreement may be
assigned to a Permitted Transferee in connection with any transfer or assignment
of Registrable Securities to such Permitted Transferee in accordance with the
Subscription Agreement; provided, however, that (a) such transfer may otherwise
be effected in accordance with applicable securities laws, (b) prior written
notice of such assignment is given to the Company, and (c) such Permitted
Transferee agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company.

 

Section 5.2            Termination of Registration Rights. The rights of any
particular Holder to cause the Company to register securities under Articles I
and II shall terminate with respect to such Holder upon the date upon which such
Holder no longer holds any Registrable Securities.

 

Article VI
Miscellaneous.

 

Section 6.1            Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and will become effective when one or more counterparts have been signed by a
party and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts for purposes of this Section 6.1,
provided that receipt of copies of such counterparts is confirmed.

 

Section 6.2            Governing Law; Waiver of Jury Trial.

 

(a)               This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the state of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the state of Delaware.

 

(b)               Any dispute relating hereto shall be heard first in the
Delaware Court of Chancery, and, if applicable, in any state or federal court
located in of Delaware in which appeal from the Court of Chancery may validly be
taken under the laws of the State of Delaware (each a “Chosen Court” and
collectively, the “Chosen Courts”), and the parties agree to the exclusive
jurisdiction and venue of the Chosen Courts. Such Persons further agree that any
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby or by any matters related to the foregoing (the “Applicable Matters”)
shall be brought exclusively in a Chosen Court, and that any proceeding arising
out of this Agreement or any other Applicable Matter shall be deemed to have
arisen from a transaction of business in the state of Delaware, and each of the
foregoing Persons hereby irrevocably consents to the jurisdiction of such Chosen
Courts in any such proceeding and irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that such Person may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such Chosen Court or that any such proceeding brought in any such Chosen
Court has been brought in an inconvenient forum.

 



12

 

 

(c)               Such Persons further covenant not to bring a proceeding with
respect to the Applicable Matters (or that could affect any Applicable Matter)
other than in such Chosen Court and not to challenge or enforce in another
jurisdiction a judgment of such Chosen Court.

 

(d)               Process in any such proceeding may be served on any Person
with respect to such Applicable Matters anywhere in the world, whether within or
without the jurisdiction of any such Chosen Court. Without limiting the
foregoing, each such Person agrees that service of process on such party as
provided in Section 6.5 shall be deemed effective service of process on such
Person.

 

(e)               Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

Section 6.3            Entire Agreement; No Third Party Beneficiary. This
Agreement and the Related Agreements (as defined in the Subscription Agreement)
contain the entire agreement by and among the parties with respect to the
subject matter hereof and all prior negotiations, writings and understandings
relating to the subject matter of this Agreement. Except as provided in Article
IV, this Agreement is not intended to confer upon any Person not a party hereto
(or their successors and permitted assigns) any rights or remedies hereunder.

 

Section 6.4            Expenses. Except as provided in Section 3.3, all fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including accounting and legal fees shall be
paid by the party incurring such expenses.

 

Section 6.5            Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given or made as follows: (a) if sent by registered or certified
mail in the United States return receipt requested, upon receipt; (b) if sent by
nationally recognized overnight air courier, one (1) business day after mailing;
(c) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.5(a) or (b), when transmitted and receipt is
confirmed; and (d) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other Parties to this Agreement:

 



13

 

 

If to the Company, to:

 

The Cheesecake Factory Incorporated
26901 Malibu Hills Road

Calabasas Hills, California 91301
Attention: General Counsel

Email: smay@thecheesecakefactrory.com

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
355 South Grand Avenue, Suite 100

Los Angeles, California 90071
Attention: David Zaheer

Email: david.zaheer@lw.com

 

If to the Investor, to:

 

Roark Capital Acquisitions LLC

1180 Peachtree Street NE, Suite 2500

Atlanta, Georgia 30309

Attention: Stephen Aronson
E-mail: sda@roarkcapital.com



with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas

New York, New York, 10019-6064
Attention: Jeffrey D. Marell, Sarah Stasny

E-mail: jmarell@paulweiss.com, sstasny@paulweiss.com

 

Section 6.6            Successors and Assigns. This Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Section 5.1, no
assignment of this Agreement or of any rights or obligations hereunder may be
made by any party hereto without the prior written consent of the other parties
hereto. Any purported assignment or delegation in violation of this Agreement
shall be null and void ab initio.

 



14

 

 

Section 6.7            Headings. The Section, Article and other headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement.

 

Section 6.8            Amendments and Waivers. This Agreement may not be
modified or amended except by an instrument or instruments in writing signed by
the Company and the Holders of a majority of the Registrable Securities
outstanding at the time of such amendment. Any party hereto may, only by an
instrument in writing, waive compliance by any other party or parties hereto
with any term or provision hereof on the part of such other party or parties
hereto to be performed or complied with. No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
will any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The waiver
by any party hereto of a breach of any term or provision hereof shall not be
construed as a waiver of any subsequent breach. The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have hereunder.

 

Section 6.9            Interpretation; Absence of Presumption.

 

(a)               For the purposes hereof: (i) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs in this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; and (iv) the word “or” shall
not be exclusive.

 

(b)               With regard to each and every term and condition of this
Agreement, the parties hereto understand and agree that the same have or has
been mutually negotiated, prepared and drafted, and if at any time the parties
hereto desire or are required to interpret or construe any such term or
condition, no consideration will be given to the issue of which party hereto
actually prepared, drafted or requested any term or condition of this Agreement.

 

Section 6.10        Severability. Any provision hereof that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof, provided, however, that the parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.

 

(The next page is the signature page)

 



15

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

  THE CHEESECAKE FACTORY INCORPORATED       By: /s/ Matthew E. Clark     Name:
Matthew Clark     Title: Executive Vice President, Chief Financial Officer      
  RC CAKE HOLDINGS LLC         By: /s/ Paul D. Ginsberg     Name: Paul D.
Ginsberg     Title: President

 

[Signature Page to Registration Rights Agreement]

 

S-1

 



 

EXHIBIT A
DEFINED TERMS

 

1.       The following capitalized terms have the meanings indicated:

 

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $.01 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

 

“Holder” means (a) any Investor holding Registrable Securities and (b) any
Permitted Transferee to which the rights under this Agreement have been
transferred in accordance with Section 5.1.

 

“Permitted Transferee” has the meaning given to such term in the Subscription
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with Articles I and II, including, without limitation, all
registration, qualification, listing and filing fees, printing expenses, escrow
fees, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration; and (b) the fees and expenses of any counsel to the Holders;
provided, however, that, in the case of this clause (b), such fees and expenses
shall not exceed $25,000 with respect to any particular registration pursuant to
Article I or II.

 

“Registrable Securities” means (a) any shares of Common Stock actually issued
upon conversion of the Series A Convertible Preferred Stock, (b) any other
shares of Common Stock issued in respect of preemptive rights of the Investor
and (c) any Common Stock or other securities actually issued in respect of the
securities described in clauses (a) or (b) above or this clause (c) upon any
stock split, stock dividend, recapitalization, reclassification, merger,
consolidation or similar event; provided, however, that the securities described
in clauses (a), (b) and (c) above shall only be treated as Registrable
Securities until the earliest of: (i) the date on which such security has been
registered under the Securities Act and disposed of in accordance with an
effective Registration Statement relating thereto; (ii) the date on which such
security has been sold pursuant to Rule 144 and the security is no longer a
Restricted Security; or (iii) the date on which such security is transferred in
a transaction pursuant to which the registration rights are not also assigned in
accordance with Section 5.1.

 



A-1

 

 

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.3(a) of the Subscription Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

 

“Rule 405” means Rule 405 promulgated under the Securities Act and any successor
provision.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders.

 

“Series A Convertible Preferred Stock” means the Company’s Series A Convertible
Preferred Stock, par value $.01 per share.

 

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

2.       The following terms are defined in the Sections of the Agreement
indicated:

 

INDEX OF TERMS

 

Term  Section Agreement  Preamble Applicable Matters  Section 6.2(b) Chosen
Court  Section 6.2(b) Company  Preamble Company Indemnified Parties  Section 4.1
Effectiveness Period  Section 1.2 Holder  Section 5.1 Holder Indemnified
Parties  Section 4.2 Indemnified Party  Section 4.3 Indemnifying Party  Section
4.3 Investor  Preamble Market Stand-Off  Section 3.6 Resale Shelf Registration 
Section 1.1 Resale Shelf Registration Statement  Section 1.1 Subscription
Agreement  Preamble Subsequent Holder Notice  Section 1.5 Subsequent Shelf
Registration  Section 1.3 Underwritten Offering  Section 1.6

 



A-2

 